— Appeal from an order of the Supreme Court, Steuben County (Peter C. Bradstreet, A.J.), entered September 16, 2009. The order, among other things, adjudged that all reasonable fees and disbursements incurred by guardian ad litem Audrey Patrone Peartree in appeals of the court’s decision and order dated May 19, 2009 and order dated July 26, 2009 be paid for by the estate of Angeline V. Sills.
It is hereby ordered that the order so appealed from is unanimously vacated without costs and the matter is remitted to Supreme Court, Steuben County, for further proceedings in accordance with the same memorandum as in Matter of Sills v Fleet Natl. Bank (81 AD3d 1422 [2011]). Present — Scudder, P.J., Fahey, Peradotto, Lindley and Martoche, JJ.